DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 19 January 2021.
Claims 1-3 and 5-24 are pending and have been examined. 
Claims 1, 10-11 and 19-20 have been amended.
Claim 24 has been added.
Claim 4 has been previously canceled.  

Information Disclosure Statement  
	The Information Disclosure Statement filed on 18 February 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 


Allowable Subject Matter
	Claims 1-3 and 5-24 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 rejection, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. 
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5-18 and 21-24 are directed to a system, claim 19 is directed to a method, and claim 20 is directed to a product of manufacture.     
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of a product recommendation.  Specifically, representative claim 1 recites the abstract idea of: 
obtaining the image of a user, wherein the image includes at least data collected; and
generating a set of parameter values to input a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow;
determine a physical characteristic of a user; 
determine a degree of fit of a product for the user based at least in part on the determined physical characteristic including by scoring a proportion of the product, to the  facial proportion of the user; and 
generate a product recommendation based at least in part on the determined degree of fit.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of a product recommendation, as noted above. The step of generating a set of parameter values to input into a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function, would be considered a mathematical concept.  The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim cites a statistical model and a cost function, which would fall within the “mathematical concepts” grouping and directed to mathematical formulas.  For example, paragraph [0073] of the specification recites that “PCA model that comprises a plurality of components and a plurality of parameter value ranges corresponding to respective ones of the plurality of components is received from the PCA. PCA is a statistical procedure that identifies a set of linearly uncorrelated variables” and further in paragraph [0075] recites “Principal Component Analysis 706 then produces outputs 708. Outputs 708 include a set of shape components S1, ..., SN, where Si = (x1, y1,z1,…, xn, yn,zn), where x, y, and z are the 3D locations of a vertex…”, as well as formulae  1 and formulae 2 in paragraphs [0078]-[0079].  Thus, representative claim 1 recites an abstract idea directed to a mathematical concept. 
The Examiner also acknowledges that the abstract idea of a product recommendation, would also be considered a method of organizing human activity because it relates to sale activities since the step of determining a product for a user based on physical characteristics of the user, leads to the step of generating a product recommendation for a user, thereby making this a sales  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of a processor, a three-dimensional (3D) model, sensor, and a depth sensor of a camera. The additional element, individually and in combination does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element recited in the independent claim of a processor is recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional element, considered individually and in combination, does not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 19 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions. The Applicant’s specification does not provide any discussion or description of a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions in claim 20, as being anything other than generic elements. Thus, the claimed additional element of claim 20 is merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional element of claim 20 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 19 and 20 are ineligible. 
Dependent claims 2-3, 5-18 and 21-24 do not aid in the eligibility of representative claim 1 and independent claims 19 and 20, respectively.  For example, claims 2-3, 5-18 and 21-24 merely act to provide further limitations of the abstract idea recited in representative claim 1 and independent claims 19 and 20, respectively.
It is noted that dependent claim 7 includes the additional element of output from a machine learning model, dependent claim 11 includes the additional element of input, dependent claim 12 includes the additional element of 3D scans, dependent claims 13-16 include the additional element of the 3D model, and dependent claim 24 includes the additional element of encoding information.  Applicant’s specification does not provide any discussion or description of the included additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application 
As such, claims 2-3, 5-18 and 21-24 are ineligible.

Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 19 January 2021, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 8 of the remarks stating “claim 1 is similar to the claims at issue in Thales Visionix Inc. v. US, 850 F. 3d 1343 (Fed. Cir. 2017),” and on page 9 stating “the claims are not merely directed to the abstract idea of user ‘mathematical equations for determining the relative position of a moving object to a moving reference frame,’ because they ‘use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame,’” and “Therefore, in the words of Thales claim 1 recites ‘use [of]…sensors in a non-conventional manner’ to ‘eliminate…many complications inherent in previous solutions.’ Claim 1 provides a technical solution for a problem of fitting a product to a user’s head by using sensor-generated data to generate a 3D model of a user’s head, determining a degree of fit of a product to a user’s head, and generating a product recommendation,” the Examiner respectfully disagrees.  In the case of Thales, the claims were not found to be abstract and were found to be directed to “a new and useful technique for using sensors to more efficiently track an object on a moving platform” and that “a mathematical equation” was not required to perform the steps in the claimed invention. Further, the court found that the claims also recited the sensors in a particular way and a “particular configuration of inertial sensors and a particular method of using the raw data from the sensors” to perform the calculations and to result in a more accurate calculation of position and orientation of the object on a moving platform (see Thales Visionix Inc. v. US, 850 F. 3d 1343 (Fed. Cir. 2017).  
In this instance, the claims do not recite such features that would be similar in nature to the case of Thales. In this case, the claims recite the step of generating a 3D model of a user’s head Thales and the particular configuration of inertial sensors, whereas in this case, the claims recite the newly added feature of a depth sensor of a camera and the depth sensor is not claimed in particular configuration or a non-conventional manner that would that be sufficient to demonstrate a technical improvement, as seen in Thales. Further, in the instant case, the 3D model generated is in part, based on a still image, differing from the moving platforms recited in the case of Thales. In this case, the claims do not recite features that would be considered an improvement to the technology itself, such as a processor or a depth sensor camera. The claimed features are claimed in a generic manner and are not claimed in a particular configuration or non-conventional way that would demonstrate a technological improvement. Although the claimed features of a processor and a depth sensor camera are utilized to provide an improvement to a business solution, such as an improved product recommendation, they do not provide a solution to the technology itself.  Therefore, the Examiner states that the claims are not similar to those in the case of Thales and do not recite a technological solution. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “claim 1 nonetheless has features that integrate the recited features into a practical application,” the Examiner respectfully disagrees. The claims do not recite feature that would integrate the abstract idea into a practical application. The amended claims recite the additional elements of a processor, a three-dimensional (3D) model, sensor, and a depth sensor of a camera.  The claimed additional elements are recited in a generic manner. For example, in paragraph [0024] of the Applicant’s specification recites “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. In general, the order of the steps of disclosed processes may be altered within the scope of the invention. Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. Further, in paragraph [0041] of the instant specification, states “In various embodiments, the client device includes an input component such as a camera, depth sensor, other sensor, or a combination of multiple sensors. A camera may be configured to observe and/or capture images of the user from which physical characteristics may be determined. The user may be instructed to operate the camera or pose for the camera as further described herein. The information collected by the input components may be used and/or stored for making a recommendation”. The newly added feature in the amended claims of the depth sensor of a camera, is also recited in a generic manner and is merely being used to apply the abstract idea to a generic computer (i.e., the processor). Therefore, the examiner maintains that the claims do not recite features would that would integrate the abstract idea into a practical application.  
The Examiner also acknowledges the Applicant’s statement that “The Office Action (at p. 8) considers generating a 3D model of user’s head to be insignificant extra-solution activity that does not integrate the judicial exception into a practical application,” and would like to respectfully point out that in the Office Action mailed on 26 October 2020, noted that the claims no longer recite well-understood, routine and conventional activities in light of the Applicant’s amendments to the claims. The Examiner would like to further acknowledge the Applicant’s comments found on page 10 of the remarks stating that “claim 1 recites features other than what is well-understood Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary. 
In response to the Applicant’s arguments found on page 10 of the remarks stating “claim 1 nonetheless has features that recite significantly more than an abstract idea. In this regard, claim 1 recites features that provide an inventive concept,” the Examiner respectfully disagrees. The claims do not include features that recite significantly more than the abstract idea. The additional elements do not provide an inventive concept and do not amount to significantly more than the exception itself, because they are recited in a generic manner, as stated above. The additional elements apply the abstract idea of product recommendations to a general purpose computer (i.e., a processor). Therefore, the Examiner states that the claims do not recite significantly more than the abstract idea and do not include an inventive concept. As such, the Examiner maintains the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A.D.P./Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625